DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to an amendment filed on 04/30/2021.
Claims 1-5 and 7-12 are pending. 

Terminal Disclaimer
The terminal disclaimer filed on 06/16/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No.: 10,280,088 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ms. Grace E. Kim (Reg. No.: 71,631) on 06/15/2021.  Ms. Kim has authorized examiner to amend Claims 1-2, 4-5, 7-8 and 11 to overcome claim deficiencies during the telephone interview as follow:

In Claim 1,
line 12, amend “in product stream IV” to “into product stream IV”.
line 17, amend “the ignition and the reaction” to “igniting the reaction chamber and reacting the product stream V in the flame”.
line 18, amend “VB” to “VB”.
line 18, delete “at least”.
line 19, amend “VB ≥ is 50” to “VB is at least 50”.

In Claim 2, 
lines 1-2, amend “the first and second pipe pieces comprising static mixing elements are” to “the at least one static mixing element of the first pipe piece A and of the second pipe piece B is”.

In Claim 4, 
line 1, amend “VB” to “VB”.
line 2, delete “at least”.
line 3, amend “vA” to “VA”.
line 4, delete “at least”.
line 4, amend “vB/vA ≥ 4” to “VB/VA is at least 4”.

In Claim 5,
line 1, amend “vA” to “VA”.
line 2, delete “at least”.
line 3, amend “vA” to “VA”.

In Claim 7,
line 2, amend “piece” to “piece A”.

In Claim 8,
line 2, amend “piece” to “piece B”.

In Claim 11,
line 2, delete “is introduced”.


                                                         Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments set forth in the amendment filed on 04/30/2021 are found persuasive in regards to cited references.

The present claims are allowable over the closest prior art, Mangold et al (US PGPUB No.: 2004/0253164 A1) and Fleischli et al (EP-1302236, admitted prior art in applicant specification).

Mangold discloses a process for production of silica having variable thickening (i.e., a method for making fumed silica having high thickening, paragraphs 0009, 0012-0013), the process comprising reacting (i.e. mixing):
a product stream I comprising at least one silicon compound selected from the group consisting of a vaporous silicon compound  (i.e., at least one fumed silica precursor in vapor form such as SiCl4, CH3SiCl3, (CH3)2SiCl2, (CH3)3SiCl, (CH3)4Si, HSiCl3, 5(CH3)2HSiCI, see paragraphs 0016, 0049, 0052-0053, 0058, see claims 4-5, 11),
 a product stream II comprising oxygen (i.e., a free-oxygen-containing gas comprising air and/or oxygen-enriched air, see claims 10, 4, and paragraphs 0016, 0052-0053, 0058), and 
a product stream III comprising a combustible gas  (i.e., a combustion gas comprising of hydrogen, methane, ethane, propane, butane, natural gas, see paragraph 0016, 0048, 0052-0053, 0058, claims 4, 8),
wherein the process comprises:
	importing product stream I into product stream II or importing product stream II into stream I, through a feed port in a first pipe piece A to create product stream IV 
	importing product stream III into product stream IV, through feed port in a second pipe piece B to create product stream V (i.e., the burner comprises a centrally-arranged tube (1A) for the feed in of steam and concentrically around the centrally-arranged tube is a jacket pipe (1B) through which the fumed silica precursor, combustion gas and oxygen-containing gas are fed in and further tube (1C) arranged around the jacket tube (1B) serves for optional introduction of additional combustion gas, see paragraph 0053, 0058, claim 4),
	importing product stream V leaving the second pipe piece B into a reaction chamber, igniting the reaction chamber, and reacting the product stream V in a flame; and (i.e., the mixture is then ignited and burned from outlet opening of the burner into combustion chamber and further into the cooled flame tube, see paragraphs 0017-0018, 0053, 0058, claim 4),
	separating solids resulting from igniting the reaction chamber and reacting the product stream V in a flame (i.e., the fumed silica powder formed was separated, see paragraph 0058); 

However, Mangold does not disclose or suggest the first pipe piece A comprises at least one static mixing element; wherein the second pipe piece B comprises at least one static mixing element and wherein VB is a velocity with which the product stream III comprising a combustible gas is imported into the product stream IV, wherein VB is at least 50 Nm/s.

Fleischli discloses a pipe piece comprises at least one static mixing element (i.e., pipe piece comprising static mixer designed as a flange mixture and single isolated feed-in point 

However, Fleischli does not disclose or suggest a process for production of silica having variable thickening, the process comprising reacting: 
a) 	 a product stream I comprising at least one silicon compound selected from the group consisting of a vaporous silicon compound, a hydrolysable silicon compound, and an oxidizable silicon compound,
b) 	 a product stream II comprising oxygen, and 
c) 	 a product stream III comprising a combustible gas,
wherein the process comprises:
importing product stream I into product stream II, or importing product stream II into product stream I, through a feed port in a first pipe piece A to create product stream IV, wherein the  first pipe piece A comprises at least one static mixing element;
importing product stream III into product stream IV, through a feed port in a second pipe piece B to create product stream V, wherein the second pipe piece B comprises at least one static mixing element;
importing product stream V leaving the second pipe piece B into a reaction chamber, igniting the reaction chamber, and reacting the product stream V in a flame; and
separating solids resulting from the ignition and the reaction igniting the reaction chamber and reacting the product stream V in a flame,
wherein VB is a velocity with which the product stream III comprising a combustible gas is imported into the product stream IV, wherein VB is at least 50 Nm/s.




In light of the above, the present claims 1-5 and 7-12 are allowable.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SMITA S PATEL whose telephone number is (571)270-5837.  The examiner can normally be reached on 9AM-5PM EST M-W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 5712705713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SMITA S PATEL/Examiner, Art Unit 1732                                                                                                                                                                                                        06/23/2021